EXHIBIT 12.1 FIRST PACTRUST BANCORP RATIOS OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENT As of and for the six months ended June 30, As of and for the year ended December 31, Earnings (1): (In thousands) (In thousands) 1. Income /(loss) before income taxes ) ) ) 2. Plus fixed charges 3. Less Preferred Stock Dividend requirement (1) - ) - - 4. Earnings including interest expense on deposits 5. Less interest expense on deposits ) 6. Earnings/(loss) excluding interest expense on deposits ) Fixed Charges and Preferred Stock Dividend Requirement: 7. Interest Expense 8. Estimated Interest portion of rental expense (1/3 of rent expense) 70 62 9. Preferred Stock Dividend requirement(1) - - - Total fixed charges including interest expense on deposits and capitalized interest and preferred stock dividend requirement Less interest expense on deposits ) Total fixed charges excluding interest expense on deposits Ratio of earnings/(loss) to fixed charges and preferred stock dividend requirement: Including interest expense on deposits (Line 4 divided by Line 10) Excluding interest expense on deposits (Line 6 divided by Line 12) ) Preferred Stock Dividend RequirementPreferred Stock Dividend and discount accretion adjusted for pre-tax effect basedon 41.15% effective tax rate. Surplus (Deficiency) of Earnings to Fixed Charges including interest expense on deposits (Line 4 minus Line 10) $ $ ) $ $ ) $ ) $ $ Surplus (Deficiency) of Earnings to Fixed Charges excluding interest on deposits (Line 6 minus Line 12) $ $ ) $ $ ) $ ) $ $
